Case 2:18-cv-10560-AJT-MJH ECF No. 29, PageID.669 Filed 11/08/19 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MICHIGAN

ABDUL MALIK AL-JUMAIL, and
FAWZIYAH HAIDER,                                                    Case #. 2:18-cv-10560-AJT-SDD
                 Plaintiff,

vs.

AYAD LAW, PLLC, et. al.,

                 Defendants.


                                            STATUS REPORT


        Defendants       Allen     Brothers      PLLC      (“Allen      Brothers”),     Harry      Kalogerakos

(“Kalogerakos”), Ayad Law, PLLC, Nabih H. Ayad & Assocs., P.C. (“Ayad & Assocs.”), Nabih

H. Ayad and Linda Loewe, by and through their attorneys and for their Status Report state as

follows: 1

        1.       On November 13, 2018 Magistrate Judge Dawkins Davis entered an order staying

proceedings pending the resolution of a Wayne County foreclosure action entitled Nabih H. Ayad

& Assocs, P.C. v. Fawziyah Mohamed Haider and Adbul Malik Al-Jumail, Case No. 17-016789-

CH, 2018 (“the foreclosure action”).

        2.       The parties provided a Status Report on December 13, 2018 advising that Ayad &

Assocs. filed a Motion for Summary Disposition in the foreclosure action, that the motion was

fully briefed and that the motion would be heard on December 14, 2018.




1
  Counsel for Allen Brothers and Kalogerakos emailed Ms. Haider on four separate occasions to request her input on
the report, (October 29, 2019, October 30, 2019, November 4, 2019 and November 8, 2019). Counsel also mailed a
letter to Ms. Haider enclosing a copy of the draft report on October 30, 2019. Ms. Haider did not respond and
accordingly, her signature has not been included on the status report.


                                                                                               1007388\304610363.v1
Case 2:18-cv-10560-AJT-MJH ECF No. 29, PageID.670 Filed 11/08/19 Page 2 of 2




       3.      Prior to the hearing in the foreclosure action, on December 11, 2018 Ms. Haider

filed a petition in bankruptcy pursuant to Chapter 13 entitled In re Haider, Case No. 18-56574

(Bankr. E.D. Mich).

       4.      As a result the foreclosure action was stayed.

       5.      In the meantime, on May 23, 2019, there was an evidentiary hearing in Al-

Jumail’s criminal case, United States v. Al-Jumail, Case No. 12-CR-20272 before the Honorable

Denise Page Hood and a decision is pending.

       6.      On August 28, 2019 Judge Allen issued an order in the foreclosure action stating:

       This case is closed for administrative purposes without prejudice.

       This closing does not constitute a dismissal or a decision on the merits.

       When the bankruptcy stay has been removed this case may be reopened on
       motion of any party.

       7.      Ms. Haider’s bankruptcy proceeding remains pending and Ayad & Assocs. has a

motion pending seeking relief from the stay in order to prosecute the foreclosure action. The

motion has been adjourned to January 13, 2020.

Dated: November 8, 2019                              Respectfully submitted,

/s/Ellen B. Jannette (with consent)                  /s/Jennifer W. Weller

Attorneys for Defendants Ayad Law PLLC,    Attorney for Allen Brothers PLLC and Harry
Nabih H. Ayad & Associates, P.C., Nabih H. Kalogerakos, Defendants
Ayad and Linda Loewe
                                           Jennifer W. Weller
Ellen Bartman Jannette (P41800)            Hinshaw & Culbertson LLP
Plunkett & Cooney                          151 N. Franklin St.
38505 Woodward Avenue                      Suite 2500
Suite 100                                  Chicago, IL 60606
Bloomfield Hills, MI 48304                 312-704-3025
248-594-8221                               Email: jweller@hinshawlaw.com
Email: ejannette@plunkettcooney.com




                                                 2
                                                                                   1007388\304610363.v1
